504 S.E.2d 786 (1998)
In re Perry HARRINGTON, Employee,
v.
ADAMS-ROBINSON ENTERPRISES, Employer,
Wausau Insurance Company, Carrier.
No. 75A98.
Supreme Court of North Carolina.
October 9, 1998.
Brenton D. Adams, Dunn, for plaintiff-appellee.
Teague, Campbell, Dennis & Gorham, L.L.P. by Linda Stephens and Gregory M. Willis, Raleigh, for defendants-appellants.
Delaney and Sellars, P.A. by Mark T. Sumwalt, Charlotte; and Law Offices of Robin E. Hudson by Robin E. Hudson and Anna Harris Stein, Raleigh, on behalf of North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion of Judge Walker in the Court of Appeals, the decision of the Court of Appeals is reversed.
REVERSED.
WYNN, J., did not participate in the consideration or decision of this case.